THE COURT.
The respondents have moved to dismiss this appeal on the ground that no transcript on appeal has been filed and that all proceedings in the trial court to procure a record on appeal have been terminated. It appears from the clerk’s certificate that notice of appeal was filed on April 14, 1942; that no reporter’s transcript has been prepared or filed; that no clerk’s transcript has been filed; that no bill of exceptions has been filed; that an order was entered in the trial court on July 17, 1942, terminating all proceedings for the preparation of a reporter’s transcript; and that no proceedings for the preparation of a bill of exceptions or of a transcript are now pending in the trial court.
The motion is granted and the appeal is dismissed.